UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7498


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY L. DEFFENBAUGH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:10-cr-00049-HCM-TEM-1)


Submitted:   December 22, 2015            Decided:   January 20, 2016


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry L. Deffenbaugh, Appellant Pro Se. Joseph Kosky, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry    Deffenbaugh      appeals      the    district       court’s    orders

denying    relief    on   several    postjudgment       motions    filed     in   his

criminal     case.   We     have    reviewed      the   record     and     find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.         United States v. Deffenbaugh, No. 2:10-

cr-00049-HCM-TEM-1 (E.D. Va. filed July 21, 2015 & entered July

22, 2015; Sept. 8, 2015; Sept. 28, 2015).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                        2